TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00005-CV


                                       D. C., Jr., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


            FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 20-0092-CPS395, THE HONORABLE RYAN D. LARSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               D.C., Jr. appeals from the trial court’s final decree terminating his parental rights

to his five children. See Tex. Fam. Code § 161.001. Following a bench trial, the trial court

found by finding by clear and convincing evidence that several statutory grounds existed for

terminating D.C., Jr.’s parental rights and that termination of those rights was in the children’s

best interest. See id. § 161.001(b)(1)(D), (E), (O), (2).

               On appeal, D.C., Jr.’s court-appointed attorney has filed a motion to withdraw

supported by an Anders brief, concluding that the appeal is frivolous and without merit. See

Anders v. California, 386 U.S. 738, 744 (1967); In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per

curiam) (approving use of Anders procedure in appeal from termination of parental rights). The

brief meets the requirements of Anders by presenting a professional evaluation of the record

and demonstrating why there are no arguable grounds to be advanced on appeal. See 386 U.S.

at 744; Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex.
App.—Austin 2005, pet. denied). D.C., Jr.’s counsel has certified to this Court that he has

provided D.C., Jr. with a copy of the Anders brief and the motion to withdraw and that he has

advised D.C., Jr. of his right to examine the appellate record and to file a pro se brief. To date,

D.C., Jr. has not filed a pro se brief. The Department of Family and Protective Services has filed

a response to the Anders brief, stating that it will not file a brief unless requested by this Court.

               Upon receiving an Anders brief, we must conduct a full examination of the record

to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80 (1988);

Taylor, 160 S.W.3d at 647. We have conducted an independent review of the entire record,

including the Anders brief submitted on D.C., Jr.’s behalf, and have found nothing in the record

that might arguably support an appeal. Our review included the trial court’s findings under parts

(D) and (E) of Section 161.001(b)(1) of the Family Code, and we have found no nonfrivolous

issues that could be raised on appeal with respect to those findings. See In re N.G., 577 S.W.3d

230, 237 (Tex. 2019). We agree with appellant’s counsel that the appeal is frivolous and without

merit. Accordingly, we affirm the trial court’s decree terminating D.C., Jr.’s parental rights.

Counsel’s motion to withdraw is denied.1




       1
           The Texas Supreme Court has held that the right to counsel in suits seeking the
termination of parental rights extends to “all proceedings [in the Texas Supreme Court],
including the filing of a petition for review.” In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per
curiam). Accordingly, counsel’s obligation to D.C., Jr. has not yet been discharged. See id. If
after consulting with counsel, D.C., Jr. desires to file a petition for review, his counsel should
timely file with the Texas Supreme Court “a petition for review that satisfies the standards for an
Anders brief.” See id. at 27-28.

                                                   2
                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Affirmed

Filed: June 16, 2022




                                               3